     Case 3:19-cv-00635-MMD-CLB Document 7 Filed 05/20/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ROY D. MORAGA,                                        Case No. 3:19-cv-00635-MMD-CLB
4                                            Plaintiff                     ORDER
5             v.
6     DR. ALLEY, et al.,
7                                        Defendants
8
9    I.       DISCUSSION

10            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed a motion for leave to file a supplemental brief. (ECF No. 5.) The

12   motion includes several factual allegations and claims not included in Plaintiff’s complaint

13   and appears to be an attempt to supplement the complaint. (Id.) The Court will not

14   piecemeal Plaintiff’s complaint together from multiple filings.          Plaintiff’s operative

15   complaint must contain all claims, defendants, and factual allegations that Plaintiff wishes

16   to pursue in this lawsuit. As such, the Court denies Plaintiff’s motion and grants Plaintiff

17   leave to file a fully complete first amended complaint within 30 days. If Plaintiff does not

18   file a fully complete amended complaint, the court will screen his complaint (ECF No. 1-

19   1) and will not consider any allegations in Plaintiff’s motion for leave to file a supplemental

20   brief.

21            If Plaintiff chooses to file a first amended complaint, he is advised that a first

22   amended complaint supersedes (replaces) the original complaint and, thus, the first

23   amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard

24   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party

25   was named in the original complaint is irrelevant; an amended pleading supersedes the

26   original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding

27   that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims

28   in a subsequent amended complaint to preserve them for appeal).                Plaintiff’s first
     Case 3:19-cv-00635-MMD-CLB Document 7 Filed 05/20/20 Page 2 of 2



1    amended complaint must contain all claims, defendants, and factual allegations that
2    Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff must file the first amended
3    complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First
4    Amended Complaint.”
5    II.    CONCLUSION
6           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for leave to file
7    a supplemental brief (ECF No. 5) is denied.
8           IT IS FURTHER ORDERED that, if Plaintiff chooses to file a first amended
9    complaint, Plaintiff will file the first amended complaint within 30 days from the date of
10   entry of this order.
11          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
12   approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
13   complaint and his motion for leave to file a supplemental brief (ECF Nos. 1-1, 5). If
14   Plaintiff chooses to file a first amended complaint, he must use the approved form and he
15   will write the words “First Amended” above the words “Civil Rights Complaint” in the
16   caption.
17          IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended
18   complaint, the Court will screen the original complaint (ECF No. 1-1) only and strike
19   Plaintiff’s motion for leave to file a supplemental brief (ECF No. 5) from the docket.
20
21          DATED THIS 20th day of May 2020.
22
23                                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                 -2-
